USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
BARNES DOC #
B I S IACCARINO & DATE FILED: 4/14/2020
SHEPHERD LLP Danielle M. Carney Bergenfield, NJ 07621
Michele Harari Tel: 201.387.2600
Dana L. Henke
Steven H. Kern Roy Barnes, Retired
258 Saw Mill River Road, Elmsford, NY 10523 Lauren M. Kugielska*
Tel: 914.592.1515 | Fax: 914.592.3213 Giacchino J. Russo * Also Admitted in NJ

April 14, 2020
VIA ECF

Honorable Analisa Torres, U.S.D.J.

United States District Court, Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Trustees of the Drywall Tapers & Pointers Local Union No. 1974 Benefit Funds,
et al. v. PK Interiors Inc.

Case No.: 20-cv-1637 (AT)

Dear Judge Torres,

This firm represents Plaintiffs Trustees of the Drywall Tapers & Pointers Local Union No.
1974 Benefit Funds, et al. in the above referenced matter. The Court scheduled an Initial Pretrial
Conference in this case for May 12, 2020. Defendant has not entered an appearance in this case.
Accordingly, Plaintiffs will be moving for default judgment. In light of the stated circumstances,
Plaintiffs respectfully request that the scheduled May 12, 2020 Conference be adjoumed sine die.
No prior adjournment requests have been made.

I appreciate your time and attention to this matter. Thank you.

ae . Respectfully submitted,
GRANTED. The initial pretrial conference scheduled for May

12, 2020 is ADJOURNED sine die. /s/ Lauren Kugielska

Lauren M. Kugielska
SO ORDERED.

Dated: April 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
